UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1878


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

EUGENE MILFORD,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:15-cv-02009-RMG)


Submitted:   January 17, 2017             Decided:   January 19, 2017


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Milford, Appellant Pro Se. Robert Frank Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eugene Milford appeals the district court’s order accepting

the recommendation of the magistrate judge and granting summary

judgment to the United States on its complaint and on Milford’s

counterclaims.        We   have   reviewed   the   record   and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by   the   district    court.       United   States   v.    Milford,     No.

2:15-cv-02009-RMG (D.S.C. July 28, 2016).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                     2